UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 001-36746 PARAMOUNT GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 32-0439307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1633 Broadway, Suite 1801, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 237-3100 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx As of November 2, 2015, there were 212,111,937 shares of the registrant’s common stock outstanding. Table of Contents Item Page Number Part I. Financial Information Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets (Unaudited) as of September 30, 2015 and December 31, 2014 3 Consolidated Statements of Income of the Company (Unaudited) for the three and nine months ended September 30, 2015 4 Combined Consolidated Statements of Income of the Predecessor (Unaudited) for the three and nine months ended September 30, 2014 5 Consolidated Statements of Comprehensive Income of the Company (Unaudited) for the three and nine months ended September 30, 2015 6 Combined Consolidated Statements of Changes in Equity (Unaudited) of the Company for the nine months ended September 30, 2015 and the Predecessor for the nine months ended September 30, 2014 7 Combined Consolidated Statements of Cash Flows (Unaudited) of the Company for the nine months ended September 30, 2015 and the Predecessor for the nine months ended September 30, 2014 8 Notes to Combined Consolidated Financial Statements (Unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 54 Item 4. Controls and Procedures 55 Part II. Other Information Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Mine Safety Disclosures 56 Item 5. Other Information 56 Item 6. Exhibits 56 Signatures 57 2 PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS PARAMOUNT GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) The Company ASSETS September 30, 2015 December 31, 2014 Rental property, at cost Land $ $ Buildings and improvements Accumulated depreciation and amortization ) ) Rental property, net Real estate fund investments Investments in unconsolidated joint ventures Cash and cash equivalents Restricted cash Marketable securities Deferred rent receivable Accounts and other receivables, net of allowance of $365 and $333 in 2015 and 2014, respectively Deferred charges, net of accumulated amortization of $14,311 and $10,859 in 2015 and 2014, respectively Intangible assets, net of accumulated amortization of $116,935 and $20,509 in 2015 and 2014, respectively Other assets Total assets $ $ LIABILITIES AND EQUITY Mortgages and notes payable $ $ Credit facility - - Due to affiliates Loans payable to noncontrolling interests Accounts payable and accrued expenses Dividends and distributions payable - Deferred income taxes Interest rate swap liabilities Intangible liabilities, net of accumulated amortization of $29,730 and $3,757 in 2015 and 2014, respectively Other liabilities Total liabilities Commitments and contingencies Paramount Group, Inc. equity: Common stock $0.01 par value per share; authorized 900,000,000 shares; issued and outstanding 212,111,937 and 212,106,718 shares in 2015 and 2014, respectively Additional paid-in-capital Earnings (less than) in excess of distributions ) Accumulated other comprehensive loss ) - Paramount Group, Inc. equity Noncontrolling interests in: Consolidated joint ventures and funds Operating Partnership (51,660,088 and 51,543,993 units outstanding in 2015 and 2014, respectively) Total equity Total liabilities and equity $ $ See notes to combined consolidated financial statements (unaudited). 3 PARAMOUNT GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) The Company Three Months Ended Nine Months Ended (Amounts in thousands, except share and per share amounts) September 30, 2015 September 30, 2015 REVENUES: Rental income $ $ Tenant reimbursement income Fee and other income Total revenues EXPENSES: Operating Depreciation and amortization General and administrative Acquisition and transaction related costs Total expenses Operating income Income from real estate fund investments Income from unconsolidated joint ventures Unrealized gains on interest rate swaps Interest and other income (loss), net ) ) Interest and debt expense ) ) Net income before income taxes Income tax expense ) ) Net income Less net (income) loss attributable to noncontrolling interests in: Consolidated joint ventures and funds ) ) Operating Partnership ) Net income (loss) attributable to common stockholders $ $ ) INCOME (LOSS) PER COMMON SHARE - BASIC: Income (loss) per common share $ $ ) Weighted average shares outstanding INCOME (LOSS) PER COMMON SHARE - DILUTED: Income (loss) per common share $ $ ) Weighted average shares outstanding DIVIDENDS PER COMMON SHARE $ $ (1) Includes the $0.039 cash dividend for the 38 day period following the completion of our initial public offering and related formation transactions and ending on December 31, 2014 See notes to combined consolidated financial statements (unaudited). 4 PARAMOUNT PREDECESSOR COMBINED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) The Predecessor Three Months Ended Nine Months Ended (Amounts in thousands) September 30, 2014 September 30, 2014 REVENUES: Rental income $ $ Tenant reimbursement income Distributions from real estate fund investments Realized and unrealized gains, net Fee and other income Total revenues EXPENSES: Operating Depreciation and amortization General and administrative Profit sharing compensation Other Total expenses Operating income Income from unconsolidated joint ventures Unrealized loss on interest rate swaps ) ) Interest and other income, net 1 Interest and debt expense ) ) Net income before income taxes Income tax expense ) ) Net income Net income attributable to noncontrolling interests ) ) Net income attributable to the Predecessor $ $ See notes to combined consolidated financial statements (unaudited). 5 PARAMOUNT GROUP, INC.
